12/4/2015
                                                                                                  FILED IN
                                                                                           1st COURT OF APPEALS
                                            NOTICE OF APPEALS                                  HOUSTON, TEXAS
                                      ASSIGNMENT OF COURT OF APPEALS                       12/4/2015 4:55:33 PM
                                                                                           CHRISTOPHER A. PRINE
TO: FIRST COURT OF APPEALS                                                                         Clerk

FROM: DEPUTY CLERK: DUANE C. GILMORE
      CHRIS DANIEL, DISTRICT CLERK
      HARRIS COUNTY, TEXAS


CASE NO:     2014-68548           COURT:    129TH          TENTATIVE DUE DATE:           2/6/2016
APPEAL TYPE       REGULAR (NEW TRIAL FILED)                   CASE STATUS:           DISPOSED (FINAL)
APPELLANT:        ROBERT HYNDS
APPELLEE:         DALE FOSTER


EVENT FILE DATE       12/4/2015            NUMBER OF DAYS: 120
EVENT CODES;      BC, C, OA
FILED BY:     E ALAN BENNETT                        TBN:      2140700
DATE ORDER SIGNED         10/9/2015
COURT ASSIGNED TO:        FIRST COURT OF APPEALS
IMAGE NO:     67397587        VOLUME:                   PAGE:
MOTION FOR NEW TRIAL FILING DATE:            : October 16, 2015
NOTES:

                                                     CHRIS DANIEL
                                                     Harris County, District Clerk


                                                     By: /s/DUANE C. GILMORE
                                                            DUANE C. GILMORE, Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED W/NOTICE OF APPEAL
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL
JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      DEC 04, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -    1

CASE NUM: 201468548__ PJN> __ TRANS NUM: _________ CURRENT COURT: 129 PUB? _
CASE TYPE: DEBT/CONTRACT - FRAUD/MISREPRE CASE STATUS: DISPOSED (FINAL)
STYLE: FOSTER, DALE                        VS HYNDS, ROBERT
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY  ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00002-0001 DEF 00789775 HYNDS, ROBERT                      WALKER, VICTO
_     00001-0001 PLT 00796980 FOSTER, DALE                       MAHENDRU, ASH




==> (2) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP